DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 67 – 86 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 67, the cited prior art neither teaches nor fairly suggests a cartridge further comprising:
wherein the flow channel includes a diffuser region, a field region that is located downstream from the diffuser region and includes reaction sites where desired reactions occur, and a collector region that receives fluid from the field region, the field region of the flow channel directing fluid along the reaction sites, and wherein the fluid flows through the diffuser region and collector region in a first flow direction and through the field region in a second flow direction, the first and second flow directions being substantially perpendicular; and
an activity detector secured to the flow cell to form a unitary structure, the activity detector including an array of pixels, the pixels to detect light emissions that propagate through the substrate layer and are indicative of desired reactions along the field region, the substrate layer having a thickness that extends between the flow channel and the activity detector.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796